EXHIBIT 32 EXHIBIT 32 In connection with the Annual Report of Digital Development Partners, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), Jack Jie Qin, the Principal Executive Officer, and William E. Sluss, the Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. March 30, 2012 By: /s/Jack Jie Qin Jack Jie Qin Principal Executive Officer March 30, 2012 By: /s/William E. Sluss William E. Sluss Principal Financial Officer
